Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 1 of 28 PagelD 2360

=

FILED

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORBPAC 10 PH 2: 58
ORLANDO DIVISION

 

JAMES J. ABOLTIN, e¢ al.,

Plaintiffs, Case No. 6:17-cv-01624-PGB-TBS

v.
JEUNESSE, LLC, et al.,

Defendants.

 

 

BRIEF OF OBJECTOR HELEN XIONG IN OPPOSITION TO
PROPOSED SETTLEMENT
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 2 of 28 PagelD 2361

*

TABLE OF CONTENTS
INTRODUCTION o.oo cecnccececeressnesensnscssceseeesscsssssaeneeeseerneassasscecerseaseeseneeneeeegecneeesasaesaeasseenenseenes 1
BACKGROUND 0... ccccccscccesseertnesreccseeesrecsressesensseceseoeeanersseoeeeesaesnsenenessneasseeesaeeesenseseeesaeeeneeees 2
A. Background of Objector Helen Xiong’s Dispute...........cecccsessseereseeseneeneees 2

B. Plaintiffs Have Attempted to Release Claims They Have No Standing To
Release, Which Are The Most Valuable Claims That Can Be Asserted

Against Jeunesse ........cccsscccesscccessscssascerscecenseccesseeeersseeseaeesseaseseensoesenesaeensaes 3

C. The Settlement Is Unfair In Numerous Respect ............ssccsscessesseerseseernesenees 4
ARGUMENT uc eccecccccetecsseescesseneestescsccsscesscsseccessecssdssaseneessosssceseenseeseeesessaeeseeeseesneesesnesesereeeneeen 6
A. The Plaintiffs Lack Standing To Release Claims Under California Law......6

B. The Plaintiffs And Defendants Have Not Demonstrated that the Court has
Jurisdiction To Release Class Members’ California Claims ............ccceeees 9

C. The Settlement Should Be Denied Because The Claims Process Is
Misleading, Not Likely To Lead To Class Member Participation, and
Discourages The Filing Of Legitimate Claims ........ 0. ceccceesesectesseneerees 10

D. The Settlement Is Not Fair, Reasonable, and Adequate ................ eee 13

1. There is Impermissible Adversity Between Subgroups of the Settlement

3. The Monetary Value of The Settlement Is Insufficient ........... sess 17
E. The Settlement and Release Provisions Are Overbroad, One-Sided, and

UIA oe eee eceesetteetsersceneneesesecessecsessacnsesseesneesasseesessessensenesnseresseereesenees 17
F. _- The Potentially Large Cy Pres Award To An Organization With No Nexus

To The Claims At Issue Should Be Rejected oo... ccc csesesesscsserseneeeeetees 20
CONCLUSION 200 cece cesecceseneeeteaeeeneneeeaeeesaasesecueesseaeesesseenaaeecdeaceeeosaeetanneneeseeasssessssanessnasges 20
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 3 of 28 PagelD 2362

 

TABLE OF AUTHORITIES

Cases
Allen v. Wright,

468 U.S. 737, 751 (1984)... cesescesesceseesteccencescnsessessrecseesessensseessneneetedsiseesiusiaeasensesensees 5
Amchem v. Windsor Prods. Inc., 5

21 U.S. S91, 620 (1997)... ececseecerccscttserseseesseceeeseesstepsecseesasesacscesarseesseeasaeseeveseeees 13, 14
Bluetooth Headset,

654 F.3d at 948 oo cescesecesceeeeeeeeeeetceesesacsececeetceeseeasecessaaaseseeerseseeerdeesesatenareseeseeens 16
Bristol-Myers Squibb Co. v. Superior Court of California,

137 S.Ct. 1773 (2017) ccececcccssceeessssssccescecnessseeeecescseseseesescsnssavsnsscsevssesssessneessesensensenesneones 9
Cf Van Horn v. Trickey,

840 F.2d 604, 608 (8th Cir, 1988) oc ceccceeeesesteeecneeseeecseceersssesersesesessssesersesserseees 21
Cmty. Bank,

418 F.3d 277, 307 (3 Cir, 2005) ....cccccsscsscssssessesscsesscssesssesseseesesnessssnenececaeeassecseceeeneenens 17

DaimlerChrysler Corp. v. Cuno,
547 U.S. 332, 352 (2006).....cccsccsccceeceeesessessessssscsessesseesacsneseeecsseaavesseesessssensenseessessaseansae 6

Davis v. FEC,
554 U.S. 724, 734 (2008)... cccccccccssssccccssssssccessseeeccsesssencsssieneeeeeesetscesessesaasessessesensesnenseeeas 6

Dennis v. Kellogg Co.,
No. 11-55674, 2012 WL 3800230 (9° Cir. Sept. 4, 2012) ...seessesseesseseeeeseestsestesseesseeny 21

Elizabeth M. v. Montenez,
458 F.3d 779, 784 (8th Cir. 2006) ......cccceecessssscsscccecccessscecasonseesasessacsessussseusensenseresesesessas 7

Eubank v. Pella Corp.,
__F.3d__, 2014 WL 2444388, at *7 (7"" Cir. June 2, 2014) ...ccccecceseesestecesseeseneeneeeeees 11

Fitzhenrey-Russell vy. Dr. Pepper Snapple Group, Inc.,
2017 WL 4224723, at *4 (N.D. Cal. Sep. 22, 2017) occ cecssseesssseeseesneeneeesensessesenesenes 9

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs (TOC), Inc.,
528 U.S. 167, 185 (2000)... ccc cccccssecesscsssccsecceseecesesscecesneesssesesseeseeseesonscesssensensuseeees 6

Gallego v. Northland Group, Inc.,
814 F.3d 123, 127 (2d Cit. 2016)... eceseeseeesccecerenseseesessessssessenesscnscsssesessseseeeeeeeees 10

GMC Pick-Up Trucks Fuel-Tank Prods. Liab. Litig.,
ii
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 4 of 28 PagelD 2363

55 F.3d 768, 806 (3d Cir, 1995)... ccc cccecsssscsscsscsscsccnssscsecseeeeneeseensenessausssssenseneeseeeees 17

Griffin v. Dugger,
823 F.2d 1476, 1483 (11th Cir, 1987) cc eessssseesecescsesccecssssecssssesseeserserseessstecessenees 7

Hamilton v. SunTrust Mortg., Inc.,
2014 WL 5419507, *7 (S.D. Fla. 2014) ci ecccecscecsseeceescesnaseeceeeneusensseeensenseauesanens 1

Harris v. Vector Mktg. Corp.,
No. C-08-5198 EMC, 2011 WL 1627973, 2011 U.S. Dist. LEXIS 48878, at *48 (N.D.

Cal. Apr. 29, 2011) ice eeeecesestseseccsecesesessecseesseessassesseecceceseceecesseseseseesassenenseeneseareneeses 18
Hawkins v. Comparet-Cassani,

251 F.3d 1230, 1238 (9th Cir. 2001) oo. eccccsesceeececeessesseececcesecsceseesersesseesecsansanseseesnenees 7
In re Bluetooth Headset Prods. Liab. Litig.,

654 F.3d 935, 947 (Oth Cir, 2001) cee ese eeeccersetseceeneeeneeteeneenesnesseessaseeseeneeeenees 16
In re Cal. Micro Devices Sec. Litig.,

168 F.R.D. 257, 262 (N.D. Cal. 1996)... ccccccccseneeeesertteeetsesscserscescsesssssnsssseesenapsenesnesges 17
In re Deepwater Horizon v. BP Exploration & Production, Inc., et al.,

732 F.3rd 326, 342 (Sth Cir. 2013) eee eeeeeeeseerecseeseeserecsteseereeseeseenesseesssceesecneseesenes 13
In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig.,

55 F.3d 768, 794 (3d Cir. 1995)... ccccccsssecceceseseesseesenseeacereececsreeresseesseseoseeseensenesneeneenees 13
In re Lawnmower Engine Horsepower Mktg. & Sales Practices Litig.,

733 F. Supp. 2d 997, 1010 (E.D. Wis. Aug. 16, 2010)... ccc cscseecerteeneeseereeeeerseenees 11
In re Lorazepam & Clorazepate Antitrust Litig.,

289 F.3d 98, 107 (D.C. Cir, 2002) oe cccsecscssecsessceeseecscecseesesssassesessesereeecessesessesenseenees 7
Inre Nat'l Football League Players Concussion Injury Litig.,

961 F. Supp. 2d 708, 714 (E.D. Pa. 2014) oe eccceesecersnersessesseeeeseeseesseseneeees 13
In re Pet Food Prods.,

629 F.3d 333, 355 (3d Cir. 2010). cece eeeeseessessesserscssccseseessenseneenseneassesssseeneeneeneeneey 16

In re Terazosin Hydrochloride Antitrust Litig.,
160 F. Supp. 2d 1365, 1367-68 (S.D. Fla. 2001)... cee eeeeeeeeteeeeeneeneenecteneseeeesennees 7

In reWarfarin Sodium Antitrust Litig.,
391 F.3d 516, 534 (3d Cir. 2004)... ee ccccsecseecceeststccseeseceesteessasssseseavseseaesssseesseeraases 13

James v. City of Dallas,
254 F.3d 551, 563 (Sth Cir. 2001) oe ceseseeeeeseessecceeeseeeeesreransssseseeesesssesseeenseeessenee 7
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 5 of 28 PagelD 2364

Kakani v. Oracle Corp.,
No. C 06- 06493 WHA, 2007 WL 179377, 2007 U.S. Dist. LEXIS 47515, at *31 (N.D.
Cal. Jun. 19, 2007) oe eeeeeeceeesssssctetserscsnseeeseeserseseeeneensensensessesseseeeneseeseeeseeeeeneeeenees 17

Ala. Legis. Black Caucus v. Alabama,
135. S. Ct. 1257, 1276 (2015)... ce ccseesccsseeeereveneeereeresseneesenseasseessneesseesseneeseseateeterteesy 6

Lewis v. Casey,
518 U.S, 343, 358 1.6 (1996) cco rseceetececeesstsnsessesesseesecssesesssseenennersensessaseeseenene 6

Lujan v. Defenders of Wildlife,
504 U.S. 555, 560 (1992)... escesesseeecssceeseesseessccsasnesecaseecsessecsesssssseeseeseeseseeeseessensenseaes 5

Mahon vy. Ticor Title Ins.,
683 F.3d 59, 65-66 (2d Cir, 2012) ....eeececccceseeseeseeeceeeeeceeeeeeeneeseeeeessesdeseeessessssseseesseseeeesees 7

Marek v. Lane,
134. S. Ct. 8,9 (2013) cece ccccsecseeerscseceeseeesssseessecssessesessceeaeessorscseseecscsersesecssresersesee 21

Meridian Project Sys., Inc. v. Hardin Constr. Co.,
404 F. Supp. 2d 1214, 1225 (E.D. Cal. 2005)... ec ceeessesssssssscessscerenseseensesssseenesneseaseasaes 8

Molski v. Gleich,
318 F.3d 937, 945-51 (9th Cir, 2003)... cccsseseescereeseecseessecececesceesessesesesnsasasessensereeres 20

Moses Cone Memorial Hospital v. Mercury Construction Corp.,
A460 U.S. 1 (1983)... ceeccesscseeeeseessecseseesseeseerseeeneeeadseasesdeeeaesugesseessessesanenterersntesseeeeessees 9

Naschshin v. AOL, LLC,
663 F.3d 1034, 1038 (9! Cir, Nov. 21, 20] L).cccccccccscsesessessesessscsssesesesssssssseseneeeeterees 21

National Super Spuds,
660 F.2d at 18-19 occ ecccceseneeseesceeceseeseeeesesasseesesseseesasacecessesaesesseeseaeesanesseesenesseseenesaeees 20

National Super Spuds, Inc. v. New York Mercantile Exchange,
660 F.2d 9, 18 (2nd Cir. 1981)... eee csccseececeeeeceeesseceeesecseceseeeceeseeseeeesseneeseeneensenees 19

Neale vy. Volvo Cars of N. Am., LLC,
794 F.3d 353, 367 (3d Cir, 2015)... ccc sescccssssecesteccenssessseesenceeerseeeveraneseeeeeonneerensaeeneese 7

NFL Concussion,
961 F. Supp. 2d at 714 ..cccccccesscsscecsssecssccecessecersececsucesssuscssesssssessseessssesssssesssscessneesseeesanecs 14

Olden v. Gardner,
294 F. App’x 210, 219 (6th Cir. 2008) ooo. cceeeeeseteccscceeeseeseeseessaeessesseesescessneeseasenees 17
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 6 of 28 PagelD 2365

Ortiz v. Fibreboard Corp.,
527 U.S. 815, 856 (1999)... eeeccsecseeeenecseesensvsevacrerssneenersevepssosecssssesesasnesseeseseseeerenesaeees 16

Pearson v. NBTY, Inc.,
772 F.3d 778, 782-83 (7th Cir, 2014) oo ee eeccceeesseesessseeesseensrensssaeecusnesseesenseaseseaaes 10

Petruzzi's, Inc. v. Darling-Delaware Co., Inc.,
880 F. Supp. 292, 299-301 (M.D. Pa. 1995)... esscesecssessessscsstetsesseeresssereesssatecseneeens 20

Prado-Siteitman ex rel. Prado v. Bush,
221 F.3d 1266, 1279 (1 Ith Cir. 2000) oo... eee ee ee eeeeeeceeeeenseeessceeeneeeessssseeeaeeeeseeneaes 7

Rector v. City & Cty of Denver,
348 F.3d 935, 949 (10th Cir. 2003) oe eeeeeseseesecesesseeesssscsecsussessecsesseesseessseesasseessseenes 7

Rosen y. Tenn. Comm’r of Fin. & Admin.,
288 F.3d 918, 928 (6th Cir. 2002) ose cceseeseneeeeeeeerseeseeeeeesesssseeceenasesessnecsesseseesnesees 7

Saccoccio v. JPMorgan Chase Bank, N.A.,
297 F.R.D. 683, 692 (S.D. Fla. 2014)... ccc ecccccesssseeessneeessseetetesasossasonsensseseaenneeseaee 14

Simon v. E. Ky. Welfare Rights Org.,
426 U.S. 26, 40 1.20 (1976)... eeceeeeeeccesseececeeseeceesececeecenecasessesssssssessseensensesessesseeseensenerns 7

Six Mexican Workers v. Arizona Citrus Growers,
904 F.2d 1301, 1307 (9" Cir, 1990) weccccccecccccecsssscesssesesesescssscsescssseseseeterseeeeeererensesees 21

Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 101 (1998)... eesecsecesssccscessessessressesscesseessesescersenedeassseeeneaeseneasescesseveseeees 6

Sullivan v. DB Investments,
667 F.3d 273, 329 n. 60 (3d Cir. 2011)... ccc eccseeeseessseessnessseseescesessassesssesessesseesoes 10

Synfuel Techs., Inc. v. DHL Express (USA), Inc.,
463 F.3d 646, 654 (7th Cir, 2006) occ cece ceeeesseteceestaasssssscessnssseeseeeessessenseesseneeneenes 18

Vassalle v. Midland Funding LLC,
708 F.3d 747, 755 (6th Cir. 2013) 0... ccesccsseesceeseceseeeessressecessseseeeseeseeseeasseeneseneeassnatana 16

Vought v. Bank of Am., N.A.,
901 F. Supp. 2d 1071, 1092 (C.D. TD. 2012) occ ccsessesscssesneceeceesneeseesssessenenseeesees 18

Walter v. Hughes Comme’ns, Inc.,
No. 09-2136, 2011 WL 2650711, at *14 (N.D, Cal. July 6, 2011)... ce ceeeeseereeeeeenrens 12

Warth v. Seldin,
422 ULS. at S02... cccccccsncscescsccssseessssecessscsssesossesessssessnseesesssecesceesuseeeesscneeeensesseteeeraceessees 6
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 7 of 28 PagelD 2366

Wilson v. Everbank, N.A.,

2016 WL 457011, at *18 (S.D. Fla. Feb. 3, 2016)... eee eeeetecneeneeneeneeeeenesenseeeenens 11
Xiong v. Jeunesse Global, LLC,

Case No. 8:18-cv-01430-DOC (C.D. Cali)... cecescscssssseseccenseseresenrssneecaeeeeeseseneesaeeneenaes 2
Statutes
C.C.P. § 1689.2. cecescssseesssssesecseessesenseneeeaessesassacseseeceesseeaesseeesassaesesssersecssseseneceeseessenseseesesaesaeens 2
Cal. Code of Civil Procedure § 1689.2 oo... cee ccecceseeeseesseerneeneeeneceeeseeeseeeeneeseeseteseseeseneseesanens 8
Cal. Penal Code § 327..........cccecccessecsssceseesseesssevensescecssnsesseeseseesassesgecsseascssssussaescessesrnessseeesrsenees 2,8
§ 1542 of the California Civil Code... eee eeesesseeseeeseeeeceseceeeeseeeeecsscssseseeeeseneessesseassessesees 5,9
Other Authorities

James Richard Coben, Creating a 21st Century Oligarchy: Judicial Abdication to Class Action

Mediators, 5 PENN ST. Y.B. ARB. & MEDIATION 162, 163 (2013) 0... cceeceeteeeeteeeeeneseeens 17
Manual for Complex Litigation (Fourth) § 22.921 oo. .cecesessesseesssssssessesceenneeseeessesecnateags 13, 14
William B. Rubenstein, Alba Conte & Herbert Newberg, Newberg on Class Actions § 2:1 (Sth
OD. QOL) .eeeeeeeccccescesceenesseeseesecsseneeccecessessesseeseesecacesessssaseeeceesacesceeesseesdseeseseesesssesseeeseeneseesueseeeeeeeens 6
Rules

Fed. R. Civ. P. 23(C)(2)(B) ....ecceceeccecceeeceeseesesseccseeseessesecsaesaeacsseesscesesssensasseeseessessessessesseeseeerentess 10
Fed. R. Civ. P. 23(€) ...ccccccescsscessessesecssessescescesceasenensenssesseseesessceseesessecseeencnstsrersesssessesseeesneeseeneensenes 14
Fed. R. Civ. Proc, 23(b)(2) occ cesessscccsecseececeatscesesersesseseranseesessceaeeeceusaeceesessesesseeseenesseseeseseesseeesss 20
Fed. R. Civ. Proc, 23(D)(3) ...ceeccseeseseseeeceeeeecesceeceeeeessecsaseaceesnerseeeneesesescssesaeseeseeenesseesessessessassensenes 20

vi
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 8 of 28 PagelD 2367

INTRODUCTION
The settlement is a great deal for Jeunesse, its conspirators, and Class Counsel. It is a
lousy deal for the consumers of this pyramid scheme, whose rights have been bargained away
without independent representation. Class Counsel bear the burden of demonstrating that the
Settlement agreement presents a certifiable class and appears to fall within the range of possible
approval. The settlement is patently defective in the following material respects:

e The Plaintiffs lack standing to release California claims on an individual or
classwide basis, even though an estimated 1/3 (or more) of all class member
distributors have enrolled in California;

¢ The Plaintiffs have not established that this Court has jurisdiction to release
claims of Californian residents even though none of the Plaintiffs can assert
California causes of action individually or on a classwide basis;

¢ The claims process is misleading and discourages participation from victims of
the pyramid scheme;

¢ The settlement provides inadequate monetary and injunctive relief;

e The class definition creates intraclass conflicts and does not limit recovery to
actual victims;

e The release provision is overbroad, impermissibly one-sided, and requires a
non-mutual release against 220,000 persons who are not even defendants in this
action;

¢ Class Counsel conducted no discovery — thus, there is no factual record on
which to evaluate the strength of the claims and defenses.

The settlement should be disapproved and the Motion denied.
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 9 of 28 PagelD 2368

BACKGROUND

A. Background of Objector Helen Xiong’s Dispute

Objector Helen Xiong became a Jeunesse distributor in 2015 and paid approximately
$10,000 towards the opportunity. However, she has not received commissions as promised
based on her participation in the scheme. On August 10, 2018, Xiong filed a class action
complaint against Jeunesse and one of its top California Diamond distributors, Kimberly Hui,
both of whom are defendants in this case. Xiong v. Jeunesse Global, LLC, Case No. 8:18-cv-
01430-DOC (C.D. Cal.). A copy of the Complaint is attached hereto as Exhibit 1. Ms. Xiong
has only asserted four causes of action under California law in her action, and she primarily seeks
restitution and injunctive relief. Ms. Xiong does not seek to certify any of the claims at issue in
this case. Ms. Xiong’s case is presently stayed based on the pendency of this settlement Motion.

The first count in the Xiong Action, a claim under the California anti-pyramid scheme
Endless Chain Law (“ECL”), codified at C.C.P. § 1689.2 and Cal. Penal Code § 327, broadly
define that any operator or preparer of an “endless chain” must pay restitution to a “participant”
less the amount paid out by the scheme to the participant. An “endless chain” is further defined
as a business model where a “participant pays a valuable consideration for the chance to receive
compensation for introducing one or more additional persons into participation.” The California
Legislature was clear that “compensation...does not mean or include payment based upon sales
made to persons who are not participants in the scheme and who are not purchasing in order
to participate in the scheme.” Cal. Penal Code § 327 (emphasis added). In other words, the
intent of the consumer to start her own business or personally consume product as a distributor,

is irrelevant for the purposes of remedial liability.
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 10 of 28 PagelD 2369

B. Plaintiffs Have Attempted to Release Claims They Have No Standing To
Release, Which Are The Most Valuable Claims That Consumers Can
Assert Against Jeunesse

Jeunesse has represented in the past that approximately 1/3 of its United States distributor
base enrolled in the State of California, where anti-pyramid protection is particularly remedial
and interposes criminal and civil liability. None of the plaintiffs in this action are California
residents, nor did Plaintiffs assert that they made purchases in California. Jeunesse is not a
California entity, nor is it licensed under the Seller Assisted Marketing Act (SAMP Act) of
California Civil Code Section 18/2.200 et seq. to do business in California. Plaintiffs appear to
be attempting to release Xiong’s ECL claim and SAMP Act claim based on the potential risks
of PLSRA preclusion as to Class Plaintiffs’ Racketeer Influenced and Corrupt Organizations Act
RICO”). On January 2, 2018, Plaintiffs abandoned their only other viable Federal Count to
address the pyramid scheme conduct, when they dismissed their Federal securities claim.' Dkt.
No. 184, p. 19. The Class Plaintiffs have not provided sufficient information as to the size of
the class, and have not undertaken a thorough review as to the exposure that they face on each
claim.

On November 26, 2018, Ms. Xiong opted out of the monetary relief in the settlement
(with her accompanying addendum), but by the very terms of her opt-out form, she did not opt
out of the injunctive/restitution relief components of the settlement. See Opt Out Form Dkt. No.
259-1, p. 76 (“By checking this box, | affirm that | wish to be excluded from the monetary
portion of the Class Action.”) (emphasis added); see also Settlement, 99.1. Ms. Xiong’s

completed Opt Out Form, subject to and with the accompanying addendum, is attached hereto

 

' Plaintiffs also pled claims under state law consumer fraud statutes of Texas, Florida, and

Arizona. Dkt. No. 259-1, p. 8. But residents of these states are affected on a much smaller

scale, and the consumer protection laws of these states are not as remedial as in California.
3
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 11 of 28 PagelD 2370

as Exhibit 2. Ms. Xiong reserves the right to request leave to intervene in this action. Tech
Training Assocs., Inc. et al. v. Buccaneers Ltd. P ship, 874 F.3d 692 (11" Cir. 2017).

The settlement also contemplates an additional right of opt-out at a later date.
Agreement, Dkt. No. 259-1, Settlement Agreement, [4.2 (“...and may opt out of this Settlement
Agreement is a mutually-agreeable solution is not forthcoming”).

Cc. The Settlement Is Unfair

On August 17, 2018, a Stipulation of Settlement was filed with the Court (“Settlement”).
Dkt. No. 259-1. The Settlement was preliminarily approved to the unnoticed request for
preliminary approval. Monetary relief can only be obtained by filing a claim. First, a Class
Member is only permitted to receive restitution by way of a “refund for a starter kit” if payment
was made with the “intention of building a business,” the distributor “never advanced in rank,”
and the distributor “did not earn at least the amount he or she paid...” Settlement, 94.6.

Second, a Class Member is only permitted to receive monetary relief by way of refunds
for discarded products when he or she affirms “she discarded Jeunesse Products,” and that she
“intended to resell” but was unsuccessful. Settlement, 4.7. A Class Member then only receives
50% of the amount of the product discarded, which is nothing more than a distributor may
otherwise receive under the applicable documents by which Jeunesse is governed. This promise
is thus, hollow. Importantly, Jeunesse has discretion to “reach a mutually-agreeable solution” in
response to any claim it receives. Settlement, 4.2. And the limitation that the distributor “‘did
not earn at least the amount he or she paid” in the first form of monetary relief is noticeably
absent from this form of relief.

Thus, there is legitimate concern that through this settlement, Jeunesse will seek to pay
its cronies and middle men, rather than paying legitimate victims of the pyramid scheme. By

participating in this settlement, Jeunesse distributors will be deemed “to have resigned” and will

4
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 12 of 28 PagelD 2371

have been “otherwise terminated.” Settlement, 4.9. Since Jeunesse distributors must forfeit
future commissions upon termination, distributors are required to forego and relinquish any
financial benefit they may have accrued by participating in this settlement. Requiring a
distributor to forfeit her distributorship for participating in this settlement undercuts the premise
that this settlement has any value.

Jeunesse offers insufficient injunctive relief to the class for the broad and sweeping
release demanded. Settlement, ff] 5.1-5.7.. The proposed injunctive relief does not warrant
anything close to the Federal Trade Commission’s 80/20 rule or 10-customer rule concerning
market level marketing companies like Jeunesse, nor does the floor level of injunctive relief
comply with California Law,

The release provisions are incredibly broad, and one-sided. Each class member is
required to release “all Distributors,” “Jeunesse” and all parties it could possibly be affiliated
with, but Jeunesse offers no reciprocal settlement. Settlement, {9 8.1. It is rare to see a class
settlement where Aundreds of thousands of unknown persons are being released. This provision
should not be approved. At minimum, Jeunesse must publish and provide to the Court a list of
all persons that will have been deemed to have been given a release.

The Release also broadly includes a specific reference to the claims Ms. Xiong and her
class have asserted, /.e. “unfair competition; false and/or misleading advertising; or operated any
type of illegal, pyramid, endless chain, or fraudulent scheme.” Settlement, {J 8.1. The Plaintiffs
seek to waive the benefits of Section 1542 of the California Civil Code and release unknown
claims, even though they are not California residents, and thus, have no right to do so. Jd. at J

8.2.
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 13 of 28 PagelD 2372

ARGUMENT

A. The Plaintiffs Lack Standing To Release Claims Under California Law

“[T]he core component of standing is an essential and unchanging part of the case-or-
controversy requirement of Article III.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)
(citing Allen v. Wright, 468 U.S. 737, 751 (1984)). “Much more than legal niceties are at stake
here. The statutory and (especially) constitutional elements of jurisdiction are an essential
ingredient of separation and equilibration of powers, restraining the courts from acting at certain
times, and even restraining them from acting permanently regarding certain subjects.” Steel Co.
v. Citizens for a Better Env't, 523 U.S. 83, 101 (1998). Standing is “an indispensable part of the
plaintiff's case,” and thus, “each element must be supported in the same way as any other matter
on which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence
required at the successive stages of the litigation.” Ala. Legis. Black Caucus v. Alabama, 135 S.

Ct. 1257, 1276 (2015) (quoting Lujan, 504 U.S. at 561) (alteration in original).
The Plaintiffs attempt to obtain standing through bootstrapping the claims of absent class

members, but the Supreme Court requires that a plaintiff demonstrate actual standing for each
claim that is asserted. Davis v. FEC, 554 U.S. 724, 734 (2008) (“a plaintiff must demonstrate
standing for each claim he seeks to press”); DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352
(2006); Friends of the Earth, Inc. v. Laidlaw Envil. Servs (TOC), Inc., 528 U.S. 167, 185 (2000);
Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996) (“[S]tanding is not dispensed in gross.”). Because
“[s]tanding requires that the party seeking to invoke federal jurisdiction ‘demonstrate standing

334

for each claim he seeks to press[,]’” courts “do not exercise jurisdiction over one claim simply
because it arose from the same ‘nucleus of operative fact’ as another claim.” Neale, 794 F.3d at
359 (quoting DaimlerChrysler, 547 U.S. at 352).

The same principle applies in class actions. “A plaintiff who would be unable to maintain

an individual action under [the standing requirements of] Lujan cannot maintain a class action.”
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 14 of 28 PagelD 2373

1 William B. Rubenstein, Alba Conte & Herbert Newberg, Newberg on Class Actions § 2:1 (Sth
ed. 2011); see also Warth v. Seldin, 422 U.S. at 502 (“Petitioners must allege and show that they
personally have been injured, not that injury has been suffered by other, unidentified members
of the class to which they belong and which they purport to represent.”); Simon v. E. Ky. Welfare
Rights Org., 426 U.S. 26, 40, n.20 (1976) (class representative cannot acquire standing by
claiming “that injury has been suffered by other, unidentified members of the class ... they
purport to represent’).

At least the Eleventh, Second, Third, Fifth, Sixth, Eighth, Ninth, Tenth, and D.C. Circuits
are all in accord on this point. Prado-Steitman ex rel. Prado v. Bush, 22\ F.3d 1266, 1279 (11th
Cir. 2000) (“‘[I]t is well-settled that prior to the certification of a class ... the district court must
determine that at least one named class representative has Article II] standing to raise each class
subclaim”); Griffin v. Dugger, 823 F.2d 1476, 1483 (1Ith Cir. 1987) (Class cannot acquire
standing “by virtue of [the representative] having standing as to just one of many claims he
wishes to assert. Rather, each claim must be analyzed separately, and a claim cannot be asserted
on behalf of a class unless at least one named plaintiff has suffered the injury that gives rise to
that claim.”)*

Objector Xiong has asserted only California claims (“California Claims”) in her
California Class Action, principally under the ECL and the California Unfair Competition Law

(“UCL”), and she has asserted none of the Federal, Texas, and Arizona Counts at issue in these

 

2 See also James v. City of Dallas, 254 F.3d 551, 563 (5th Cir. 2001) (“Both standing and class
certification must be addressed on a claim-by-claim basis.”); Mahon v. Ticor Title Ins., 683 F.3d
59, 65-66 (2d Cir. 2012); Neale v. Volvo Cars of N. Am., LLC, 794 F.3d 353, 367 (3d Cir. 2015);
Rosen v. Tenn. Comm'r of Fin. & Admin., 288 F.3d 918, 928 (6th Cir. 2002); Elizabeth M. v.
Montenez, 458 F.3d 779, 784 (8th Cir. 2006); Hawkins v. Comparet-Cassani, 251 F.3d 1230,
1238 (9th Cir. 2001); Rector v. City & Cty of Denver, 348 F.3d 935, 949 (10th Cir. 2003); Jn re
Lorazepam & Clorazepate Antitrust Litig., 289 F.3d 98, 107 (D.C. Cir. 2002).

7
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 15 of 28 PagelD 2374

proceedings. Because the Plaintiffs do not reside in California and did not make any purchases
in California, Plaintiffs have no standing to assert or release, any claim under California Law.
See e.g. Inre Terazosin Hydrochloride Antitrust Litig., 160 F. Supp. 2d 1365, 1367-68 (S.D. Fla.
2001) (rejecting attempt to assert state law claims by non-resident); Meridian Project Sys., Inc.
v. Hardin Constr. Co., 404 F. Supp. 2d 1214, 1225 (E.D. Cal. 2005) (“California’s UCL does
not support claims by non-California residents where none of the alleged misconduct or injuries
occurred in California.”),

Jeunesse will no doubt attempt to morph and conflate this objection from one of a
“standing” grievance to a commonality and predominance defect, because Xiong similarly
asserts the underlying facts that Jeunesse and its cronies are operating a pyramid scheme.
However, as the above Supreme Court and Circuit authority above demonstrates, this shortcut
and bootstrapping is not allowed.

Even if Ms. Xiong’s objection were not treated as a standing issue, but rather a
commonality and predominance issue, the settlement agreement could not be approved as
presently structured. There are several factual and legal differences with the two cases. First, it
is not readily apparent that Plaintiffs in this case can assert claims sounding in pyramid scheme
allegations in this Circuit based on the defenses Jeunesse may assert under the Private Litigation
Securities Regulation Act (PLSRA). Plaintiffs and the class abandoned the only other viable
theory to seek redress based on pyramid scheme conduct, a Federal Securities class action.

The material factual difference between the two cases is that Ms. Xiong faces no such
formidable attacks and certification hurdles against her claims under California Endless Chain
Law, Cal. Code of Civil Procedure § 1689.2 and Cal. Penal Code § 327. Second, approximately
1/3 of all Jeunesse distributors are California residents. Thus, Plaintiffs’ attempted release of

California claims provides a significant financial benefit without much to gain in return because

8
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 16 of 28 PagelD 2375

none of the plaintiffs here can assert claims under California law. Finally, a claimant raising a
claim under the ECL does not face the same hurdles to advancing her claim on the merits. The
ECL merely requires an individual to assert they are a “participant” in an “endless chain,” which
is further defined as a business model where revenues are made from recruiting others. Proving
pyramid conduct under RICO does not proscribe liability with this certitude, even though such
cases have recently been met with some success. Simply, commonality and predominance cannot
be met for this settlement class because there is a large subset of absent class members in
California that fare much better in establishing pyramid conduct.

B. The Plaintiffs And Defendants Have Not Demonstrated that the Court has
Jurisdiction To Release Class Members’ California Claims

Related but independent from the fatal standing defect, is the question of whether
jurisdiction properly lies by which the Plaintiffs can release the California claims. In Bristol-
Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017), the United States
Supreme Court held that courts should not exercise jurisdiction over claims of out-of-state
residents. Some Federal Courts have held these concerns of federalism are equally present as to
a Federal Court evaluating state substantive claims. See e.g. Fitzhenrey-Russell v. Dr. Pepper
Snapple Group, Inc., 2017 WL 4224723, at *4 (N.D. Cal. Sep. 22, 2017).

It is undisputed that the Plaintiffs are not residents of California and did not purchase
product or enter into distributorships in California. Thus, jurisdiction is lacking by which an
order can be entered releasing the California claims of non-residents. Moreover, it is wholly
improper for Jeunesse to demand from the class plaintiffs that they waive Section 1542 of the
California Civil Code, when none of the class representatives are plaintiffs. See Stipulation of

Settlement, | 8.2.
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 17 of 28 PagelD 2376

Defendants have taken the position that the Court has no jurisdiction over Plaintiffs’
substantive claims because such claims, and the determination of arbitrability of the claims,
belongs in arbitration. Moses Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S.
1 (1983). Thus, even if Ms. Xiong’s jurisdictional objection were to be construed as an objection
based on personal jurisdiction (which can be waived), as opposed to an objection based on
subject matter jurisdiction (which cannot be waived), it is clear based on the positions the
Defendants have taken before this Court (and several others) that this Court would not have
jurisdiction to allow any Court to hear Ms. Xiong’s claims on the merits. The rights of over
220,000 people cannot be bargained away because of the specter that this case may be referred
to arbitration for determination as to whether the contract is illusory. For this additional reason,
the settlement should not be denied.

Cc. The Settlement Should Be Denied Because The Claims Process Is

Misleading, Not Likely To Lead To Class Member Participation, and
Discourages The Filing Of Legitimate Claims

Many courts have held that the claims notice process must be reasonable and fair, or else
the settlement cannot be approved. Pearson v. NBTY, Inc., 772 F.3d 778, 782-83 (7th Cir. 2014)
(J. Posner) (concluding that the claims process of a consumer class action settlement appeared
to have been designed “with an eye toward discouraging the filing of claims”), Notice must be
“the best notice practicable under the circumstances,” “concisely and clearly stat[ing] in plain,
easily understood language,” inter alia, “the nature of the action[,] the definition of the class
certified[, and] the class claims, issues, or defenses.” Fed. R. Civ. P. 23(c)(2)(B).

Objector Xiong joins Truth In Advertising, Inc.’s (“TINA”) objection that this claims-
made structure, as opposed to a direct-pay settlement, is self-serving to Jeunesse and is not a

meaningful opportunity to the class. Dkt. No. 270-1. Claims made settlements are notorious for

10
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 18 of 28 PagelD 2377

evidencing low participation, and coupled with the impermissible reversionary provisions
Jeunesse has required in this settlement, this claims process improperly discourages
participation. Gallego v. Northland Group, Inc., 814 F.3d 123, 127 (2d Cir. 2016) (affirming
denial of a class settlement where participation was only 5% participation); Sullivan v. DB
Investments, 667 F.3d 273, 329 n. 60 (3d Cir. 2011) (en banc) (even when the class is directly
mailed, response rates “rarely exceed seven percent.”’).

The facts here do not present the circumstances that have led some district courts to
accept claims made settlements. See Wilson v. Everbank, N.A., 2016 WL 457011, at *18 (S.D.
Fla. Feb. 3, 2016) quoting In re Lawnmower Engine Horsepower Mkig. & Sales Practices Litig.,
733 F. Supp. 2d 997, 1010 (E.D. Wis. Aug. 16, 2010) (claims made settlements can sometimes
“strike a proper balance between, on the one hand, avoiding fraudulent claims and keeping
administrative costs low, and on the other hand, allowing as many class members as possible to
claim benefits.”)

This settlement fails this standard because it does not involve a low-price consumer
product sold to millions of persons at an impermissible price premium, but rather involves
litigation to seek restitution based on all consideration wrongfully obtained by a pyramid scheme.
Also, the “claims made” process here, does not strike the balance because this settlement
encourages participation from cronies of Jeunesse and discourages participation of victims,
based on standards having nothing to do with anti-pyramid conduct, i.e. the covenant that the
individual does not intend to consume any of the products.

Class members must navigate a vague and unnecessary administrative process that
appears designed to decrease the cost to Jeunesse and encourage participation by conspirators.
Like the class settlement recently rejected in Eubank v. Pella Corp., _ F.3d __, 2014 WL

2444388, at *7 (7 Cir. June 2, 2014), the Settlement “strews obstacles in the path of any” class
11
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 19 of 28 PagelD 2378

member seeking recovery by imposing requirements and deadlines that, if unsatisfied, reduce or
completely bar recovery. Claims made settlements only work if there is an “opportunity” to
legitimate class members. Hamilton v. SunTrust Mortg., Inc., 2014 WL 5419507, *7 (S.D. Fla.
2014). There is no such opportunity here.

On page three of the Claim Form, Jeunesse demands that as a condition for any class
member to participate in the class resolution process, the class member must forfeit their
distributorship, immediately resign, and forgo any other contractual benefits Jeunesse may
otherwise owe a class member. Specifically, “[t]he benefits provided under this Settlement are
for people who attempted, but ultimately failed, to build a Jeunesse distributorship business. As
a result if you make a claim for one or more of the benefits below and you have not yet redesigned
as a distributor, or your distributorship remains active, Jeunesse will deem you to have resigned
as a distributor upon your making a claim for benefits under this settlement, and your Jeunesse
distributor account will be closed.” Claim Form, p. 3. These covenants impose a chilling effect
on participation in this case. Fundamentally, this absurd claim provision completely undercuts
the premise that injunctive relief has any value to absent class members. A “participating class
member” cannot gain any benefit from prospective future injunctive relief if they are terminated
and fired by virtue of their participation in the settlement. This demanded covenant is
irreconcilable with the stated value of the settlement.

On page three of the same form, a condition to submitting a claim is that a class member
has the “intention of building a business.” See also Claim Form, p. 4. Aside from the fact this
required covenant is vague and ambiguous to an average consumer who may construe “business”
more substantively than what is intended, the “intent to build a business” is not an element of an
anti-pyramid scheme claim under California Law or the law in many other jurisdictions or

Section 5 of the FTC Act. Revenues derived from distributors that are recruited make this a

12
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 20 of 28 PagelD 2379

pyramid scheme, irrespective of a distributor’s intent. Only if the products are purchased by a
legitimate retail customer is the revenue legitimate retail revenue. Thus. Jeunesse’s demand for
a “true/false” covenant is likewise meant to chill participation in this settlement and is not
reasonably connected to the claims that are being settled. These hurdles render participation
onerous. Walter v. Hughes Comme’ns, Inc., No. 09-2136, 2011 WL 2650711, at *14 (N.D. Cal.
July 6, 2011) (rejecting class settlement where “[mJany hurdles stand between a class member
and the receipt of .. . payment” and claim form was “unnecessarily complex,” “confusingly
arranged,” and “invites user error”), The deficient claims process here requires denial of

preliminary approval.

D. The Settlement Is Not Fair, Reasonable, and Adequate

To obtain approval of a proposed class settlement, Class Counsel must first demonstrate
the existence of a certifiable class. Amchem v. Windsor Prods. Inc., 521 U.S. 591, 620 (1997);
In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 794 (3d Cir.
1995), cert. denied 516 U.S. 824 (1995) (denying approval of settlement where class not
certifiable). Second, Class Counsel must proffer a settlement that “discloses [no] grounds to
doubt its fairness . . . and appears to fall within the range of possible approval.” Jn re Nat'l
Football League Players Concussion Injury Litig., 961 F. Supp. 2d 708, 714 (E.D. Pa. 2014).

When discovery is advanced and the parties’ have developed a detailed factual record
through adversary proceedings, the court may already have enough information to conduct that
rigorous analysis. But where, as here, discovery has not yet commenced, the Court will have to
proactively solicit that record and should carefully scrutinize a factual record developed outside
of the adversary process. See Manual for Complex Litigation (Fourth) § 22.921. Similarly,

where settlement negotiations precede class certification, the Court should be “even more

13
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 21 of 28 PagelD 2380

scrupulous than usual.” Jn re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 534 (3d Cir. 2004).
This added scrutiny does not just apply to the fairness of the settlement; it applies to the Court’s
assessment of the Rule 23 requirements as well. Amchem v. Windsor Prods. Inc., 52\ U.S. 591,
620 (1997) (“a court asked to certify a settlement class will lack the opportunity, present when a
case is litigated, to adjust the class, informed by the proceedings as they unfold”); see also In re
Deepwater Horizon v. BP Exploration & Production, Inc., et al., 732 F.3rd 326, 342 (Sth Cir.
2013) (Article II] bars court from approving class settlement of claims of class members who
lack standing); Fed. R. Civ. P. 23(e) (class settlement may be approved only if “it is fair,
reasonable, and adequate”).

In assessing whether a settlement “discloses grounds to doubt its fairness,” the Court
must consider whether: (1) the negotiations occurred at arm’s length, (2) there was sufficient
discovery, (3) the proponents of the settlement are experienced in similar litigation, and (4) the
class substantially favors the settlement. Saccoccio v. JPMorgan Chase Bank, N.A., 297 F.R.D.
683, 692 (S.D. Fla. 2014); NFL Concussion, 961 F. Supp. 2d at 714.

|. There is Impermissible Adversity Between Subgroups of the Settlement Class

The settlement appears to further an improper funnel of settlement monies to conspirators
and cronies of Jeunesse, instead of the to the rightful victims. Because of this conflict between
victims of Jeunesse, and those that contribute to their demise, Class Counsel has not put forth a
certifiable class. “The judge should examine the interests of all groups, including any future
claimants, and make affirmative findings that each group is adequately represented by claimants
and counsel who have no conflicting interests.” See Manual for Complex Litigation (Fourth) §
22.921 (2004). Thus, “adversity among subgroups” — an intra-class conflict — precludes
certification. Amchem v. Windsor Prods. Inc., 521 U.S. 591, 627 (1997) (quotation marks

omitted).
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 22 of 28 PagelD 2381

This settlement provides no deterrence against awarding conspirators of Jeunesse who
may not have lost money. That is because losing money is not a condition to making a claim
under the second form of relief, that form of relief which will ultimately result in a higher amount
of claims. Companies like Jeunesse are set up to reward those at the top of the pyramid, and
middle men that assist the upper levels of preying on new recruits. Jeunesse appears to retain
unfettered discretion to determine claim eligibility and make distributions under the settlement.
Up lines (those above the consumer victims) could encourage their downline friends and family
in a collusive manner, to fill out forms with no maximums at issue, and thus, make the settlement
appear beneficial, and participation better than expected as another backdoor means of
compensating the undeserving and not the victims of the pyramid scheme.’

This objection is particularly important because the Plaintiffs highlighted the back-office
deals that are so prevalent at Jeunesse in their Complaint. The form they have bought into, defeats
the grievances written about, and instead encourages back-office deals because the Claims
Administrator will be doling out settlement funds as a means by which Jeunesse can compensate
their cronies, rather than payment to legitimate class members who are victims.

To further this point, payment under this settlement defeats principles of victim
restitution as understood in common law and under the Endless Chain Law, requiring victims to
be paid only the amounts they paid less, the amounts they received. In other words, a true victim
of Jeunesse is one who paid more than they received back in commissions. Without such
limitation as to the second form of monetary relief, this form encourages participation by the

middle men of Jeunesse.

 

3 Some Courts have appointed liaison counsel to coordinate and convey non-settling plaintiffs”
positions to Proposed Class Counsel and the Court in an orderly manner. Hyundai and Kia Fuel
Economy Litigation, MDL No. 2424, has adopted just, ECF No. 32 (C.D. Cal.). Admittedly, this
is not MDL, but the oversight concerns with this settlement are heightened.

15
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 23 of 28 PagelD 2382

There is a second intra-class conflict. The settlement seeks to pay only those persons
who “intended to grow a business,” but that is not by definition how a pyramid scheme is defined
under state law or Federal law. The intent of the distributor is not an element under the California
Endless Chain Law, and income made by distributors is not considered to be legitimate retail
income. Thus, the settlement and claim form improperly limit recovery to those who
affirmatively state their intent is to a grow a business.

A “disparity in the relief afforded under the settlement to the named plaintiffs, on the one
hand, and the unnamed class members, on the other hand, [makes] the settlement unfair.”
Vassalle v. Midland Funding LLC, 708 F.3d 747, 755 (6th Cir. 2013) (reversing district court’s
approval of a settlement). A court should reject a settlement where such an intra-class conflict is
present on the grounds that it does not represent the “best possible recovery” for all putative class
members. Jn re Pet Food Prods., 629 F.3d 333, 355 (3d Cir. 2010); see also Amchem, 521 U.S.
at 627 (denying class certification where settlement not agreed to by representatives of all sub-
classes); see also Ortiz v. Fibreboard Corp., 527 U.S. 815, 856 (1999) (holding that intraclass
conflict “require[d] division into homogenous subclasses .. . with separate representation to
eliminate conflicting interests”). As the Supreme Court and Circuit Court authority requires,
there is an impermissible disparity based on Jeunesse’s contrived requirement (having no
mooring in anti-pyramid scheme law) that ones intent not include the intent to consume.

2. The Settlement Reflects Indicia That It Was Not Reached At Arm’s Length

“{A]chiev[ing] the settlement after little or no discovery .. . raise[s] a red flag.” GMC Pick-
Up Trucks Fuel-Tank Prods. Liab. Litig., 55 F.3d 768, 806 (3d Cir. 1995). There is no dispute
there has been little to no discovery. Nor does the presence of a mediator insulate the agreement,
which discharge class counsel’s duties. Kakani v. Oracle Corp., No. C 06- 06493 WHA, 2007

WL 179377, 2007 U.S. Dist. LEXIS 47515, at *31 (N.D. Cal. Jun. 19, 2007); James Richard
16
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 24 of 28 PagelD 2383

Coben, Creating a 21st Century Oligarchy: Judicial Abdication to Class Action Mediators, 5 PENN
ST. Y.B. ARB. & MEDIATION 162, 163 (2013) (deference to mediators “is an abdication of
judicial fiduciary duty to ensure that proposed class action settlements are fair to absent class
members.”). Courts have also considered the claims participation rate as a ratio to the amount of
attorney’s fees and timing of this determination as indicative of whether a settlement should be
approved. Vought v. Bank of Am., N.A.,901 F. Supp. 2d 1071, 1092 (C.D. Ill. 2012) (emphasizing
the “scant” 4.5% claims rate and result that $38,000 of $500,000 available would be that is
fictitious”); Harris v. Vector Mktg. Corp., No. C-08-5198 EMC, 2011 WL 1627973, 2011 U.S.
Dist. LEXIS 48878, at *48 (N.D. Cal. Apr. 29, 2011) (a court “cannot judge the settlement value
until claims are filed.”). Because the claims’ participation is not yet known, the settlement is not
at arm’s length and cannot be approved.
3. The Monetary Value of The Settlement Is Insufficient

While the Motion for approval does include some analysis of the substantive claims, the
Motion, does not quantify the potential damages in the case. Synfuel Techs., Inc. v. DHL Express
(USA), Inc., 463 F.3d 646, 654 (7th Cir. 2006) (reversing approval where “the court did not
attempt to quantify the value of plaintiffs’ case or even the overall value of the settlement offer
to class members”). Class Plaintiffs have repeatedly touted the significant value of the claims
prior to the settlement at hundreds of millions of dollars, but are settling at a speck of these total
through a claims made settlement that will not lead to meaningful consumer restitution.

E. The Settlement and Release Provisions Are Overbroad, One-Sided, and
Unfair

The release provisions in this agreement are so overbroad that the Court could, on this
basis alone, reject the agreement. Under the collective reach of the release provision, class

members waive — in perpetuity — any past, present, or future claims against Jeunesse arising

17
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 25 of 28 PagelD 2384

under federal, state, or local law. Such an expansive release of Jeunesse class members’ claims
is legally defective for several reasons.

First, release provisions in class settlement agreements that prospectively waive claims
are highly disfavored since, contrary to public policy, a settling defendant otherwise would then
be able to “purchase” a license to continue with its illegal conduct in the future. In their prior
complaints in this action, the named plaintiffs assert only allegations under RICO and the states
where putative class members are not substantively involved. Given the limited scope of this
Complaint, well-established federal caselaw precludes the settling parties from compromising
the claims of absent class members that arise out of other legal or factual
predicates. See, e.g., National Super Spuds, Inc. v. New York Mercantile Exchange, 660 F.2d 9,
18 (2nd Cir. 1981) (“If a judgment after trial cannot extinguish claims not asserted in the class
action complaint, a judgment approving a settlement in such an action should not be able to do
so either.”).

Second, the overly expansive scope of the Class Settlement Agreement’s release
provision could also compromise the ability of the FTC, SEC, the California Attorney General,
FBI, and the Department of Justice to cooperate with class members. While Federal and State
Regulatory claims are not waived through the release provision, joint participation and sharing
would be chilled by virtue of this agreement.

Third, the broad linguistic sweep of the release provisions suggests that, were the
agreement endorsed by the Court, absent class members may be viewed as having waived their
rights to seek ail available forms of relief under state or local law, including substantial monetary
relief. However, when a proposed class settlement purports to waive rights to substantial
monetary relief (by virtue of compromising claims under state or loca! laws for which statutory,

compensatory, and/or punitive damages may be available), constitutional considerations dictate

18
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 26 of 28 PagelD 2385

that absent class members receive both personal notice and an opportunity to opt out of the
proposed settlement agreement irrespective of whether the class action has been nominally
certified under Fed. R. Civ. Proc. 23(b)(2) or Fed. R. Civ. Proc. 23(b)(3). Molski v. Gleich, 318
F.3d 937, 945-51 (9th Cir. 2003).

Finally, the release provides for an abhorrent one way release of all distributors against
all other distributors. In effect, Jeunesse is requiring an injunction and release that each class
member release claims against 230,000 people. Requiring class members to release each other
and claims against other conspirators creates a conflict and is overbroad.

Taken together, the procedural deficiencies underlying the agreement’s broad release
provisions, counsel against judicial endorsement of this agreement. See, e.g., National Super
Spuds, 660 F.2d at 18-19 (reversing district court’s approval of class settlement agreement with
over broad release provision that provided for uncompensated release of unliquidated potato
futures contracts that were not encompassed within the class complaint concerning liquidated
contracts); Petruzzi’s, Inc. v. Darling-Delaware Co., Inc., 880 F. Supp. 292, 299-301 (M.D. Pa.
1995) (rejecting class settlement requiring release of all class members’ claims when only one-
half of class received any direct economic benefit from agreement).

Lastly, the settlement is procedurally flawed because it lacks any mechanisms for
enforcement or compliance monitoring. Absent such provisions, the only remedy for
compliance and enforcement issues would be an action in federal court alleging breach of the
settlement agreement — an expensive and time-consuming enforcement mechanism. While the
absence of compliance monitoring or enforcement provisions may not alone be a reason to reject
the Jeunesse agreement, the lack of such provisions — when coupled with the agreement's other
significant procedural problems — underscores the manifest injustice class members will likely

suffer if the district court endorses the agreement. Cf Van Horn v. Trickey, 840 F.2d 604, 608
19
Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 27 of 28 PagelD 2386

(8th Cir. 1988) (affirming district court's approval of prisoners’ class action challenging
conditions at correctional center when settlement agreement provided, inter alia, strong
compliance monitoring program by court-appointed committee of penal experts).

F, The Potentially Large Cy Pres Award To An Organization With No Nexus To The

Claims At Issue Should Be Rejected

Cy pres settlements raise “fundamental concerns.” Marek v. Lane, 134 8S. Ct. 8, 9 (2013)
(Roberts, C.J.). The cy pres award must be sufficiently related to the plaintiff class. Dennis v.
Kellogg Co., No. 11-55674, 2012 WL 3800230 (9" Cir. Sept. 4, 2012); Naschshin v. AOL, LLC,
663 F.3d 1034, 1038 (9"" Cir. Nov. 21, 2011) (cy pres should not be “local” and must be a “nexus”
between class and cy pres recipient); Six Mexican Workers v. Arizona Citrus Growers, 904 F.2d
1301, 1307 (9 Cir. 1990) (cy pres distribution must be guided by the objectives of the
underlying statute and the interest of silent class members). While Ms. Xiong has no reason to
doubt the overall philanthropic mission and efforts of the chosen cy pres recipient (even though
it may have past connections to Jeunesse or its members which have not been disclosed), this
proposed cy pres recipient has no connection to the class, appears to be of local interest and not
of national support where all class members may be found, and is not guided by the objectives
of the underlying statutes at issue in this litigation. The settlement should be rejected for this
independent reason.

CONCLUSION

Taken together, the Jeunesse Class Settlement Agreement’s significant procedural and
substantive flaws strongly counsel against judicial approval of the settlement. While voluntary
settlement of litigation is always a laudable goal, neither the parties nor this Court can sacrifice
the claims of absent class members in order to avoid litigation. Ms. Xiong, therefore, objects to

the Jeunesse Class Settlement Agreement and urges the Court to disapprove this agreement.

20
 

Case 6:17-cv-01624-PGB-T_S Document 284 Filed 12/10/18 Page 28 of 28 PagelD 2387

Dated: December 7, 2018

Respectfully submitted,

/s/ Blake J_ Lindemann

Blake J. Lindemann

(pro hac vice pending)

California Bar No. 255747

E-mail: blake@lawbl.com
LINDEMANN LAW FIRM, APC
433 N. Camden Drive, 4"" Floor
Beverly Hills, CA 90210
Telephone No: 310-279-5269
Facsimile No: 310-300-0267

Counsel For Objector
Helen Xiong

2]
